Exhibit 99.1 Contact: David Baggs, Investor Relations 904-359-4812 Garrick Francis, Corporate Communications 877-835-5279 CSX Announces First Quarter Results First Quarter Highlights: · Safety and service levels remain strong · Productivity and right-sizing actions delivering cost savings · Earnings per share of 62 cents, operating income of $522 million JACKSONVILLE, Fla., (Apr. 14, 2009) – CSX Corporation [NYSE: CSX] today announced first quarter earnings of $246 million, or 62 cents a share, versus $351 million, or 85 cents per share, last year.Excluding 5 cents per share from an equity earnings adjustment in the first quarter of 2008, comparable earnings per share declined 23 percent.(See table below for reconciliation of quarter items to reported numbers.) “In this economic downturn, CSX is focusing sharply on the things that are more within our control – safety, customer service and productivity,” said Michael Ward, chairman, president and CEO. “We are taking tough actions to right-size our operations in this challenging environment.” First quarter revenues of $2.2 billion were down 17 percent from the prior year, primarily due to a 17 percent decline in volume.The volume declines were driven by significant weakness in industrial production, housing starts, and consumer spending, as well as in the agriculture and energy sectors. In response to these conditions, CSX right-sized its train network and implemented a wide range of productivity initiatives.As a result, operating expenses declined 17%, allowing the company to produce operating income of $522 million and an operating ratio of 76.8 percent for the quarter. “Our nation will continue to rely heavily on rail transportation to move vital goods, relieve traffic congestion, protect the environment and support American businesses,” said Ward.“We can meet those needs with discipline in our operations, strategic investments in our system and sound public policy.” GAAP RECONCILIATION 1 (Dollars in millions, except per share amounts) First Quarter 2009 2008 % Change Earnings Per Share $ 0.62 $ 0.85 (27)% Less Equity Earnings Adjustment - (0.05 ) Comparable Earnings Per Share $ 0.62 $ 0.80 (23)% CSX Corporation, based in Jacksonville, Fla., is a leading transportation company providing rail, intermodal and rail-to-truck transload services. The company’s transportation network spans approximately 21,000 miles with service to 23 eastern states and the District of Columbia, and connects to more than 70 ocean, river and lake ports. This earnings announcement, as well as a package of detailed financial information, is contained in the CSX Quarterly Financial Report available on the company's website at http://investors.csx.com in the Investors section and on Form 8-K with the Securities and Exchange Commission (“SEC”). CSX executives will conduct a quarterly earnings conference call with the investment community on Apr. 15, 2009 at 8:30 a.m. ET. Investors, media and the public may listen to the conference call by dialing 888-327-6279 (888-EARN-CSX) and asking for the CSX earnings call. (Callers outside the U.S., dial 773-756-0199).
